People v Bastardo (2015 NY Slip Op 02777)





People v Bastardo


2015 NY Slip Op 02777


Decided on April 1, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
RUTH C. BALKIN
L. PRISCILLA HALL
JOSEPH J. MALTESE, JJ.


2012-03739
2013-01653
2013-01655
2013-01656

[*1]The People of the State of New York, respondent, 
vAris Bastardo, appellant. (S.C.I. Nos. 4/11, 1249/12, 1250/12, 1251/12)


Lynn W. L. New York, N.Y., for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Ellen C. Abbot, and Jonathan V. Brewer of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from (1) a judgment of the Supreme Court, Queens County (Hirsch, J.), rendered April 16, 2012, convicting him of criminal possession of a controlled substance in the fourth degree under Superior Court Information No. 4/11, upon his plea of guilty, and imposing sentence, and (2) three judgments of the same court (Melendez, J.), all rendered January 29, 2013, as amended January 30, 2013, each convicting him of attempted robbery in the first degree under Superior Court Information Nos. 1249/12, 1250/12, and 1251/12, respectively, upon his plea of guilty (Chin-Brandt, J.), and imposing sentence.
ORDERED that the judgment rendered April 16, 2012, and the judgments rendered January 29, 2013, as amended January 30, 2013, are affirmed.
Contrary to the defendant's contention, his waivers of indictment were valid (see NY Const, art I, § 6; CPL 195.10, 195.20; People v Yunga, 122 AD3d 951, 951; People v Hanely, 107 AD3d 917, 917; People v Gramola, 102 AD3d 810, 810). Therefore, the defendant was properly prosecuted by Superior Court Information.
SKELOS, J.P., BALKIN, HALL and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court